Citation Nr: 1536947	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Evaluation of asbestosis, rated as 30 percent disabling prior to May 4, 2015.

2.  Evaluation of asbestosis, rated as 60 percent disabling from May 4, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1957 to April 1962 and from February 1963 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  RO jurisdiction currently resides with the Montgomery, Alabama RO.

In June 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of the hearing is of record.

The Board remanded the appeal in August 2014 and February 2015 to obtain an adequate pulmonary function test results in accordance with 38 C.F.R. § 4.96.  This information was provided in a May 2015 VA examination report.  The claim on appeal was readjudicated in a June 2015 Supplemental Statement of the Case and returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 4, 2015, the Veteran service-connected asbestosis was not productive of forced vital capacity (FVC) of 64 percent predicted or lower; or diffusion capacity of the lung for carbon monoxide (DLCO) of 55 percent predicted or less; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.



2.  From May 4, 2015, the Veteran service-connected asbestosis is not productive of forced vital capacity (FVC) of 50 percent predicted or lower; or diffusion capacity of the lung for carbon monoxide (DLCO) of 40 percent predicted or less; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2015, the criteria for a rating in excess of 30 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833(2014).  

2.  From May 4, 2015, the criteria for a rating in excess of 60 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's appeal for an increased evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, an August 2008 Duty to Assist letter and a January 2011 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to be assigned a higher rating for the service-connected asbestosis disability.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment records.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, the Veteran's lay statements.  The Veteran has not identified any additional evidence that has not been obtained.

During the June 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in August 2014 and February 2015 to obtain an adequate pulmonary function test results in accordance with 38 C.F.R. § 4.96.  This information was provided in a May 2015 VA examination report.

The Veteran was last afforded a VA examination in May 2015.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The service-connected asbestosis is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833.

Under this code, a 10 percent evaluation is assigned in cases of Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.

A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.

A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 100 percent evaluation is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy. 38 C.F.R. § 4.97.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

If the DLCO (SB) test is not of record, an evaluation may be based on alternative criteria as long as the examiner states why that test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).

When the pulmonary function tests are not consistent with clinical findings, an evaluation is based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).  

When evaluating based on pulmonary function tests, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different pulmonary function tests forced expiratory volume in one second (FEV-1) and FVC, so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In this case, the Veteran's pulmonary function was demonstrated to have worsened to the next higher level as shown on a VA examination dated May 4, 2015 that contained pulmonary function test results.  The RO assigned a 60 percent evaluation from May 4, 2015 based on findings from the VA examination.  

The Board finds that the "staged" rating is based on factual findings that show the service-connected asbestosis disability exhibits symptoms warranting a 60 percent rating from May 4, 2015, but no earlier.

Analysis

The Veteran contends that a higher evaluation is warranted for his service-connected asbestosis disability.  The Veteran filed a claim for an increased evaluation for asbestosis in July 2008.

A November 2007 chest x-ray showed continued bilateral pleural thickening and pleural plaquing, the pattern was unchanged from a February 2006 x-ray.  

An October 2008 VA examination revealed the following: decreased breath sounds were present.  X-ray of the chest showed emphysematous change and partially calcified pleural plaque in the right diaphragm and right anterolateral chest, as well as scarring in the left lung base and partially calcified lateral pleural plaque of the left diaphragm.

The spirometry results from the October 2008 VA examination were not included in the record.  The Board takes notice of these results as shown in the February 2009 rating decision and has reported them as noted in the rating decision on appeal.  On pulmonary function testing, FVC was 77 percent predicted post-bronchodilator.  FEV-1 was 72 percent post-bronchodilator.  FEV-1/FVC was 63 percent post-bronchodilator.  A DLCO test showed 70 percent predicted value post-bronchodilator.  

In support of his claim, the Veteran submitted a private pulmonary function test dated February 2010.  On pulmonary function testing, FVC was 75 percent predicted pre-bronchodilator and 77 percent predicted post-bronchodilator.  FEV-1 was 75 percent predicted pre-bronchodilator and 77 percent predicted post-bronchodilator.  FEV-1/FVC was 60 percent both pre-bronchodilator and post-bronchodilator.  A DLCO test was not included and there was no information as to why that test would not be useful or valid in this case.  

On examination in November 2010 with a private treating source, the Veteran was noted to have shortness of breath on exertion, during walking and climbing stairs.  The examiner noted that the Veteran had a 23 year 1 and half pack a day cigarette smoking history that ceased in 1981.  The examiner noted no evidence of pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy.  No pulmonary function test was conducted at this examination.

In support of his claim, the Veteran submitted a private pulmonary function test dated September 2013.  On pulmonary function testing, FVC was 74 percent predicted.  FEV-1 was 69 percent predicted.  FEV-1/FVC was 93 percent.  Notations of whether the values above were before or after administration of a bronchodilator were not included.  Additionally, a notation on the report notes that FEV0.5 suggested poor initial effort on the part of the Veteran.  A DLCO test was not included and there was no information as to why that test would not be useful or valid in this case.  

A June 2014 VA examination included pulmonary function test results.  On pulmonary function testing, FVC was 75 percent predicted pre-bronchodilator.  FEV-1 was 65 percent predicted pre-bronchodilator.  FEV-1/FVC was 58 percent pre-bronchodilator.  A DLCO test showed 58 percent predicted value post-bronchodilator.  

The Board remanded the claim in July 2014, noting post-bronchodilator study results were not contained in the June 2014 pulmonary function test (PFT).  

Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of the pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(4) (2014).  The Board also noted that the examiner did not provide much detail as to why such tests were not conducted or not necessary.

A September 2014 VA opinion was obtained pursuant to a July 2014 remand.  The Board found that the September 2014 VA opinion was not responsive to the questions contained in the July 2014 remand.  

The September 2014 VA opinion regarding the absence of the post-bronchodilator results in the June 2014 PFT did not reflect the findings of that report accurately.  The September 2014 VA opinion lists the pre- bronchodilator findings from the June 2014 PFT in the category for the post-bronchodilator results.  The examiner then goes on to state that the Veteran is unable to skip his bronchodilators, and therefore, pre-bronchodilators are not possible.  

The Board remanded the appeal in August 2014 and February 2015 to obtain an adequate pulmonary function test results in accordance with 38 C.F.R. § 4.96.  This information was provided in a May 2015 VA examination report.

On pulmonary function testing, FVC was 66 percent predicted pre-bronchodilator and 59 percent predicted post-bronchodilator.  FEV-1 was 59 percent predicted pre-bronchodilator and 54 percent predicted post-bronchodilator.  FEV-1/FVC was 59 percent pre-bronchodilator and 60 percent post-bronchodilator.  A DLCO test was 51 percent predicted pre-bronchodilator.  The examiner noted that the FVC predicted value was the most accurate in reflecting the Veteran's level of disability.

Based on the findings from the May 2015 VA examination, the RO assigned an evaluation of 60 percent for asbestosis.  
Therefore, the Board will consider the "staged" rating and whether factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different rating.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report shortness of breath and difficulty breathing on exertion and is considered credible in asserting that his asbestosis disability has worsened.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board assigns little probative value to the private pulmonary function test dated September 2013 based on the notations from the examiner that noted poor initial effort on the part of the Veteran.  Further, this report lacks DLCO (SB) values and contains no explanation as to why this information was not included.  Moreover, there is no evidence as to whether the values listed were before or after administration of a bronchodilator.

The clinical evidence of record does not indicate that prior to May 4, 2015 the Veteran's service-connected asbestosis was manifested by symptoms approximating the next higher evaluation of 60 percent.  

Further, the clinical evidence of record does not indicate that from May 4, 2015, the date of the last VA examination, the Veteran's service-connected asbestosis was manifested by symptoms showing or approximating the next higher evaluation of 60 percent.  

The VA examination dated May 4, 2015 is the most probative evidence of record that indicates a factual basis for finding that the Veteran's pulmonary function has decreased.  The Board finds that the "staged" rating is based on factual findings that show the service-connected asbestosis disability exhibits symptoms warranting a 60 percent rating from May 4, 2015, but no earlier.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

The Board notes a February 2015 remand requested that the VA examiner quantify the Veteran's exercise capacity and the degree of impairment due to the service-connected asbestosis.  

The February 2015 directive from the Board noted that the examiner, if possible, should quantify this exercise capacity in milliliters/kilograms/minutes of oxygen consumption with regard to cardiorespiratory limitation.  The VA examiner opined that they could only provide an opinion based on the current clinical evaluation and that this exercise capacity could not be quantified as requested.  

The May 2015 VA examiner did note that the FVC values from the May 2015 examination were the most accurate reflection of the Veteran's level of disability.  The examiner also noted that the Veteran reported that he is able to climb one flight of stairs with shortness of breath.  The Veteran reported that he has to use an albuterol inhaler if he has to climb more than one flight.  The Veteran was noted to be able to walk 50 yards prior to getting shortness of breath.

Neither the medical evidence nor the lay evidence suggests that the Veteran's asbestosis is manifested by symptoms of maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or where the condition requires outpatient oxygen therapy.  

The Board has also considered the Veteran's statements regarding the severity of his asbestosis, including his Board hearing testimony.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the medical findings (as provided in the various VA examination reports) directly address the criteria under which the Veteran's asbestosis is evaluated.  We find the medical evidence to be far more probative of the degree of impairment than his lay statements.

Stated differently, although we have considered the lay evidence, the evaluation of asbestosis related disability is based upon complex medical testing.  Prior to the May 2015 examination, the evidence was either of limited value due to effort or that the test results clearly established that a higher evaluation was not warranted.  More specifically, October 2008 testing disclosed FVC of 75 with DLCO of 58 percent.  Similarly, the February 2010 and September 2013 examinations disclosed FVC of 75, 77, and 74 percent predicted.  Such objective findings are against an evaluation in excess of 30 percent.  It was not until the May 4, 2015 examination that testing supported a 60 percent evaluation and no more.

For the foregoing reasons, the Board concludes that the staged ratings of the Veteran's asbestosis are warranted as effected by the RO, as his symptoms have worsened throughout the appeal period, and finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 prior to May 4, 2015 and in excess of 60 percent from May 4, 2015 for the Veteran's asbestosis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Evaluation

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptomatology associated with the Veteran's asbestosis disabilities is fully contemplated by the applicable rating criteria.  
The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. 

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's asbestosis disability.  

Specifically, the Veteran was examined in May 2015 and the VA examiner opined that the Veteran was fully capable of sedentary work.  The record also contains a final Board denial of entitlement to a total disability rating based on individual unemployability dated July 2007.  

In that decision, the Board noted that Social Security Administration records indicated that the Veteran was unable to find work after his previous position as a construction supervisor was eliminated due to a non-service connected lumbar spine disability.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation of asbestosis in excess of 30 percent disabling prior to May 4, 2015 is denied.

Entitlement to an evaluation of asbestosis in excess of 60 percent disabling from May 4, 2015 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


